Title: Enclosure: Pierre Henri Hélène Marie Lebrun-Tondu to Gouverneur Morris, 27 September 1792
From: Lebrun-Tondu, Pierre Henri Hélène Marie
To: Morris, Gouverneur



Paris le 27. Septembre 1792.L’an ler. de la Republique.

J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 20. de ce mois, pour m’annoncer que les difficultés élevées à la Haye par M. Short sur le païement de seize cent vingt cinq mille florins de Banque avoient été applanies le 9. du courant, et que vous espérez qu’il ne résultera aucon inconvénient d’un délai de quelques jours.
Après avoir réfléchi sur le motif qui vous a déterminé à donner votre assentiment au païement de la somme ci-dessus, je juge, Monsieur, que vous n’êtes fondé ni en justice ni en raison à vous refuser de faire tenir à notre disposition à Philadelphie les quatre cent mille Dollars nécessaires pour l’approvisionnement de nos Colonies. Il me semble, Monsieur, qu’il y a une contradiction évidente dans la manière dont vous envisager ce dernier objet qui ne différe en rien du premier. Les deux sont les mêmes pour nous. J’ai l’honneur de vous observer, que dans aucun cas vous ne pouviez vous dispenser de faire à M. Short remplir son engagement pour les quatre cent mille Dollars, puisque, de votre aveu, il a agi par votre impulsion pour les seize cent vingt cinq mille florins de Banque.
Vous connoissez, Monsieur, les besoins de nos Colonies et tous les titres que nous avons pour reclamer l’assistance d’un peuple à qui nous sommes unis d’amitié et par principe, et pour la prospérité de qui nous faisons toujours des voeux les plus sincères. Toutes ces considérations devroient être d’un grand poids auprès du Ministre des Etats-unis, à qui une formalité d’etiquette ou des pouvoirs un peu moins, ou un peu plus étendus ne devroient par interdire la faculté d’agir, surtout lorsqu’il s’agit de remplir une obligation aussi solemnellement contractée et de donner à nos possessions en Amérique des secours très-urgents dans l’état où elles se trouvent.

Le Ministre des affaires étrangères.Le Brun
M. Morris

